DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 5/22/20 and 1/14/21 are being considered by the examiner.

Claim Objections
Claims 13 and 15 are objected to because of the following informalities: 
Re claim 13, in line 6, replace “an impedance sensor” with “the impedance sensor”.
Re claim 13, in line 9, replace “the real component” and “the imaginary component” with “a real component” and “an imaginary component”, respectively.
Re claim 15, in line 11, replace “the end” with “an end”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claim(s) 1-3, 7, 8, 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu et al., US 20160334351
Regarding claim 1, Lu discloses a fluid analysis system (Title), comprising:
a fluidic die (Fig. 3-5; microfluidic chip 230) comprising:
a fluid chamber to hold a volume of fluid to be analyzed (Fig. 3-5; ¶ [0038]; “Microfluidic chip 230 comprises microfluidic channel 36”); and an impedance sensor disposed within the fluid chamber to measure an impedance of the fluid in the fluid chamber (¶ [0030]; Fig. 3-5; electric sensors 38, “sensors 38 comprises an electric sensor which outputs signals based upon changes in electrical impedance brought about by differently sized particles or cells flowing through channel 36”), and an evaluator device electrically coupled to the impedance sensor to determine at least one property of the fluid based on the impedance (Fig. 5; impedance extractor 467 to FPGA 471 to portable device 222 which extracts real, imaginary impedance components in order to process fluid parameter signals).
Regarding claim 2, Lu discloses further comprising an electrical stimulus source to supply an electrical stimulus to the impedance sensor disposed in the fluid chamber (Fig. 3-5; frequency source 62).
Regarding claim 3, Lu discloses wherein: the electrical stimulus source is a current source to force different currents on the impedance sensor based on a component to be determined; and an output of the impedance sensor is a voltage which is based on the component to be determined and a forced current (¶ [0030]: “sensors 38, to which alternating current is applied”; ¶ [0124]: “the circuitry breaks the input and output voltage signals into real and imaginary parts”). 

Regarding claim 8, Lu discloses a fluid analysis system (Title), comprising: 
an electrical stimulus source (Fig. 3-5; frequency source 62) to supply an electrical stimulus to an impedance sensor in a fluid chamber on a fluidic die (Fig. 3-5; microfluidic chip 230 having sensors 38); 
the fluidic die, wherein the fluidic die (Fig. 3-5; chip 230 as describe above) comprises: 
the fluid chamber to hold a volume of fluid to be analyzed ((Fig. 3-5; ¶ [0038]; “Microfluidic chip 230 comprises microfluidic channel 36”) ; and 
an impedance sensor affixed within the fluid chamber to measure an impedance of the fluid in the fluid chamber based on the electrical stimulus(¶ [0030]: “sensors 38 comprises an electric sensor which outputs signals based upon changes in electrical impedance brought about by differently sized particles or cells flowing through channel 36”); 
and an evaluator device(Fig. 5;  impedance extractor 467 to FPGA 471 to portable device 222) to: 
determine a real component of the impedance ( ¶ [0051]: “Impedance extractor 467 comprises circuitry to extract, from the composite or base analog signal received from amplifier 466, the real and imaginary parts of the device under test impedance”); 
determine an imaginary component of the impedance (¶ [0051]: “Impedance extractor 467 comprises circuitry to extract, from the composite or base analog signal received from amplifier 466, the real and imaginary parts of the device under test impedance”); and 
determine at least one property of the fluid based on the real component of the impedance, the imaginary component of the impedance, and data describing the electrical 
Regarding claim 11, Lu discloses the fluidic die further comprises a temperature sensor to measure a temperature of a substrate of the fluidic die (¶ [0071] “temperature sensors which are provided on microfluidic chip 230”); and the evaluator device is to determine the at least one property of the fluid further based on the measured temperature of the substrate (¶ [0071]; electronic device 622, similar to device 222, monitors temps while determining the fluid properties and therefore is at least based on a temperature as the temperature is controlled to be in a specific range while determining impedance).
Regarding claim 12, Lu discloses wherein the at least one property comprises a property selected from the group consisting of: a fluid temperature: particulate composition of the fluid: fluid composition; concentration of component of the fluid; and fluid viscosity (¶ [0030]; different sized particles impacts impedance therefore the device of Lu disclose concentration/ composition).
Regarding claim 13, Lu discloses a method, comprising: 
passing at least one electrical stimulus to an impedance sensor (Fig. 1-5; source 62 to sensors 38) in a fluid chamber on a fluidic die (Fig. 3-5; ¶ [0038]; “Microfluidic chip 230 comprises microfluidic channel 36”); 
passing data describing the at least one electrical stimulus to an evaluator device (Fig. 5; signal passed to amplifier 446 is data describing the stimulus);

determining at least one property of the fluid (¶ [0030]; changes in signals form electrodes indicate fluid properties ) based on 1) at least one of the real component of the impedance and the imaginary component of the impedance and 2) the data describing the at least one electrical stimulus (¶ [0052]: “Field programmable gate array 471 processes and stores the digital impedance signal received”. FPGA 471 output signal is based on signals received at amplifier 466 and impedance extractor 467).
Regarding claim 14, Lu discloses wherein the at least one electrical stimulus is selected based on a component of the impedance to be measured (Lu is directed to detecting the real and imaginary values of impedance from extractor 467 by applying the frequency source signal. Therefore, the real and imaginary components are measured because of the selected source signal.  Note: claim does not state how the stimulus is selected i.e. whether a device is selecting the stimulus based on a state of a controller, processor, etc.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al., US 20160334351 in view of Bauer-Espindola et al., WO 2014/198428
. 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al., US 20160334351 in view of Potyrailo et al., US 2016/0018381   
Regarding claim 5, Lu is silent in further comprising a database comprising a mapping between real and imaginary components of impedance and the at least one fluid property.  Potyrailo discloses a database comprising a mapping between real and imaginary components of impedance and the at least one fluid property (Fig. 23; ¶ [0243]; the real and imaginary part of impedance is sensed and plotted to determine fluid property).  It would have been obvious to one .

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al., US 20160334351.
Regarding claim 6, Lu discloses the fluid analysis system of claim 1.  Lu is silent in wherein the evaluator device is disposed on the fluidic die.  However, another embodiment of Lu discloses wherein the evaluator device is disposed on the fluidic die (¶ [0089]; Fig. 11; an intergrated microfluidic chip 1130 having channels 1136 and sensing regions 1135 having impedance sensing).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate an integrated sensing system as taught by the second embodiment of Lu into the device of Lu for the benefit of providing an integrated system on a lower power platform so that a more compact sensor is achieved since the parts are integrated and arranged closely in relation to each other. 

Claim 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al., US 20160334351 in view of Dameen et al., EP 2420826
Regarding claim 9, Lu discloses the fluid analysis system of claim 8, but is silent wherein the impedance sensor comprises a conductive metal layer disposed on a passivation layer.  However, Dameen discloses wherein an impedance sensor comprises a conductive metal layer 
Regarding claim 10, Lu in view of Dameen discloses the fluid analysis system of claim 9.  Dameen discloses wherein the conductive metal layer is formed from at least one of tantalum and aluminum (¶ [0038]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the conductive material of Dameen into the electrodes of Lu since it is a simple substitution of one known element for another to obtain predictable results (disclosed in Lu [0038]).  One of ordinary skill in the art would be motivated to provide an aluminum or tantalum material as they are efficient in conducting current and would perform in a similar fashion as the electrodes of Lu. 
 
Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 15, prior art does not disclose or suggest: “when determining a real component of the impedance: the electrical stimulus is applied such that a capacitance of the impedance sensor is charged and an output of the impedance sensor has reached a steady state; and the method further comprises sampling the output while the electrical stimulus is applied: and when determining an imaginary component of the impedance: the electrical stimulus is 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEBA POTHEN/            Examiner, Art Unit 2868